 1                                                     THE HON. BARBARA JACOBS ROTHSTEIN
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
   KING COUNTY, a Washington municipal
 9 corporation,                                            No. 2:14-cv-01957-BJR
10
                                             Plaintiff, ORDER GRANTING MUNICH
11                                                      REINSURANCE AMERICA, INC.,
                               vs.                      FORMERLY KNOWN AS AMERICAN
12                                                      RE-INSURANCE COMPANY’S MOTION
   TRAVELERS INDEMNITY                                  FOR ORDER APPROVING
13 COMPANY; et. al.,                                    SETTLEMENT AND BARRING CLAIMS
14                                                      BY NON-SETTLING INSURERS
                                           Defendants.
15

16

17           THIS MATTER having come on for consideration before The Honorable Barbara Jacobs
18 Rothstein on Munich Reinsurance America, Inc., formerly known as American Re-Insurance

19
     Company’s (“Munich Re”) Motion For Order Approving Settlement And Barring Claims By Non-
20
     Settling Insurers, and the Court having considered:
21
             1.       Munich Reinsurance America, Inc., formerly known as American Re-Insurance
22
     Company’s Motion For Order Approving Settlement And Barring Claims By Non-Settling Insurers;
23
             2.       Declaration Of Bruce H. Winkelman; and
24
             3.       Responses,
25

26


     ORDER (Cause No. 2:14-cv-01957-BJR) – 1                                       901 FIFTH AVENUE, SUITE 1700
     SEM6772.001/3276437x                                                          SEATTLE, WASHINGTON 98164
                                                                                      TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
 1           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

 2           (1) The Court finds the Settlement Agreement between Munich Re and King County to be
 3                reasonable, adequately protects any non-settling insurer and was the result of an arm’s-
 4
                  length negotiation between the parties, who were represented by counsel and hereby
 5
                  GRANTS Munich Re’s Motion for (1) an Order Barring Contribution Claims and (2)
 6
                  Dismisses Claims against Munich Re.
 7
             (2) All Claims, cross-claims, and counterclaims, by and against Munich Re in this action are
 8
                  DISMISSED with PREJUDICE. The Court further ORDERS that any other claims for
 9
                  contribution, allocation, subrogation, and equitable indemnity and any other cause of
10
                  action in connection with this action against Munich Re by any other insurers of King
11

12                County are hereby BARRED.

13           (3) The Court directs that this Order shall be entered as a final judgment under Federal Rule

14                of Civil Procedure 54(b).

15 IT IS SO ORDERED.

16           DATED this 6th day of September, 2019.
17


                                                             A
18

19
                                                             Barbara Jacobs Rothstein
20                                                           U.S. District Court Judge
21 Presented by:

22

23 s/ Sally E. Metteer
   Sally E. Metteer, WSBA No. 20869
24 WILSON SMITH COCHRAN DICKERSON
   901 Fifth Avenue, Suite 1700
25
   Seattle, WA 98164
26 (206) 623-4100 telephone
   (206) 623-9273 facsimile

     ORDER (Cause No. 2:14-cv-01957-BJR) – 2                                          901 FIFTH AVENUE, SUITE 1700
     SEM6772.001/3276437x                                                             SEATTLE, WASHINGTON 98164
                                                                                         TELEPHONE: (206) 623-4100
                                                                                            FAX: (206) 623-9273
 1 metteer@wscd.com

 2 s/ Bruce H. Winkelman

 3 Bruce H. Winkelman
   Craig & Winkelman LLP
 4 2140 Shattuck Avenue, Suite 409
   Berkeley, CA 94704
 5 (510) 549-3311
   bwinkelman@craig-winkelman.com
 6 Admitted Pro Hac Vice

 7
   Attorneys for Defendant
 8 Munich Reinsurance America, Inc., f/k/a American Re-Insurance Company

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER (Cause No. 2:14-cv-01957-BJR) – 3                               901 FIFTH AVENUE, SUITE 1700
     SEM6772.001/3276437x                                                  SEATTLE, WASHINGTON 98164
                                                                              TELEPHONE: (206) 623-4100
                                                                                 FAX: (206) 623-9273
